EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Briscoe on 18 August 2022.
In the amendment to the claims filed 06/30/2022, the following claims have been replaced as shown below:
26.	 (currently amended) A method comprising:
selecting a non-infant human with elevated concentrations of detrimental proteolytic metabolites selected from ammonia, branched short chain fatty acids, and combinations thereof;
selecting an effective amount of a composition consisting essentially of one or more synthetic human milk oligosaccharides (HMOs) chosen from the group consisting of 2′-fucosyllactose (2′-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), lacto-N-fucopentaose I (LNFP-I), lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT), and combinations thereof, the amount effective for increasing a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of a non-infant human; 
shifting the gastrointestinal microbiota of the non-infant human away from a proteolytic metabolism toward a saccharolytic metabolism by increasing Bifidobacterium adolescentis and causing a delayed increase of butyrate in colon of the non-infant human by administering the effective amount of the chosen HMOs to the non-infant human, wherein during an initial treatment phase, the effective amount is a daily dosage for non-infants of from about 3 g to about 10 g per day; and
decreasing the elevated concentrations of the detrimental proteolytic metabolites in the gastrointestinal tract of the non-infant human.
27.	 (currently amended) The method of claim 26, further comprising increasing Bifidobacterium longum and/or Bifidobacterium bifidum concurrently with the delayed increase in colonic butyrate by administering the effective amount of the chosen HMOs to the non-infant human.
28.	(canceled) 
29.	(currently amended) The method of claim 26[[27]], wherein the condition associated with an elevated concentration of the detrimental proteolytic metabolites is a gut-brain disorder.
30. (currently amended) The method of claim 29[[28]], wherein the gut-brain disorder is selected from stress, anxiety, and combinations thereof.
32.	(currently amended) The method of claim 26, wherein the one or more synthetic HMOs consists essentially of a mixture of one or more neutral fucosylated HMOs selected from 2’-FL, 3-FL, DFL, and LNFP-I and one or more neutral non-fucosylated HMOs selected from LNT and LNnT.
33.	(canceled) 
34.	(currently amended)) The method of claim 26, wherein composition consists essentially of a mixture of two or more HMOs selected from 2′-FL, DFL, 3-FL, LNT, LNnT.
36.	 (currently amended) A method comprising:
selecting a non-infant human with elevated concentrations of gut-derived ammonia associated with liver dysfunction;
selecting an effective amount of a composition consisting essentially of one or more synthetic human milk oligosaccharides (HMOs) chosen from the group consisting of 2′-fucosyllactose (2′-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), lacto-N-fucopentaose I (LNFP-I), lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT), and combinations thereof, the amount effective for increasing a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of a non-infant human; and
reducing the elevated concentrations of gut-derived ammonia by increasing the relative abundance of Bifidobacterium adolescentis and  causing a delayed increase of butyrate in colon of the non-infant human by administering the effective amount of the chosen HMOs to the non-infant human, wherein during an initial treatment phase, the effective amount is a daily dosage for non-infants of from about 3 g to about 10 g per day.
40.	(currently amended) The method of claim 39, further comprising increasing the relative abundance of Bifidobacterium longum and/or Bifidobacterium bifidum concurrently with the delayed increase in colonic butyrate by administering the effective amount of the chosen HMOs to the non-infant human.
42.	(currently amended) A method comprising:
selecting a non-infant human with elevated concentrations of gut-derived ammonia associated with development of colon cancer;
selecting an effective amount of a composition consisting essentially of one or more synthetic human milk oligosaccharides (HMOs) chosen from the group consisting of 2′-fucosyllactose (2′-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), lacto-N-fucopentaose I (LNFP-I), lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT), and combinations thereof, the amount effective for increasing a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of a non-infant human; and
reducing the elevated concentrations of gut-derived ammonia by increasing the relative abundance of Bifidobacterium adolescentis andcausing a delayed increase of butyrate in colon of the non-infant human by administering the effective amount of the chosen HMOs to the non-infant human, wherein during an initial treatment phase, the effective amount is a daily dosage for non-infants of from about 3 g to about 10 g per day
43.	(currently amended) The method of claim 42, further comprising, causing a delayed increase inthe relative abundance of Bifidobacterium longum and/or Bifidobacterium bifidum by administering the effective amount of the chosen HMOs to the non-infant human.

	The amendment filed 30 June 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-25 have been canceled. The said claims were canceled in a preliminary amendment.
2. No new claims have been added.
3. Claims 26-27 and 29-45 have been amended. 
4. Remarks drawn to rejections under 35 USC 102, 103 and double patenting.
5. An affidavit under 37 CFR 1.130(a) by Bruce McConnel and Louise Christine Vigsnaes.
	Claims 26-27, 29-32 and 34-45 are pending in the case after the Examiner’s amendment as above. Support is seen throughout the specification and in the examples for the claim amendments.
	Applicant has filed a Declaration of Attribution under 37 CFR 1.130(a) invoking one or more Prior Art exceptions under AIA  102(b). This disqualifies McConnell (‘637 publication) as prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method of decreasing the proteolytic metabolites selected from ammonia and branched short chain fatty acids by increasing the relative abundance of Bifidobacterium adolescentis and delaying the increase in butyrate in the colon of a non-infant human via administration of specific HMO’s. McConnell is not prior art. 
Chow fails to disclose selecting HMO’s as effective ingredients for increasing relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of a non-infant human. Chow also discloses assays which show that the HMO’s recited in the claims are not effective for increasing the relative abundance of Bifidobacterium adolescentis. 
Newburg discloses that for most of the bacteria, growth was stimulated to various degrees by 2’-FL and 3-FL. There is no teaching or suggestion regarding increasing the relative abundance of Bifidobacterium adolescentis and reducing the concentration of detrimental metabolites. 
Davis, Pieper and Wang do not compensate for the deficiencies of Chow and Newburg.
There is no teaching, suggestion or motivation in the combined teachings of the prior art to arrive at the claimed method.
The Terminal Disclaimers filed 07/27/2022 and 07/28/2022 have been approved and entered into the record. This overcomes the double patenting rejections of record in view of the amendments, which overlap with those of the cited patents and copending applications even without the additional references.
Therefore, pending claims 26-27, 29-32 and 34-45 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623